Lcdeling, C. J.
This is an action on a note for $1300, with interest. The defense is that the consideration of the note was illegal. *228There was judgment in favor of the plaintiff for $10 65, and the plaintiff has appealed.
The evidence proves that the note sued on was given to replace three others which had been given for Confederate money and money lost at cards.
The note is tainted with illegality, and courts of justice will not lend their aid to enforce its collection. 1 Parsons on Contrasts, 456; 6 Rob., 115; 21 An. 325; 22 An. 462; art. 127 Constitution.
It is our duty under the law and in the interest of public policy to reject the whole demand. It is therefore ordered that the judgment of the lower court be avoided and reversed, and that the plaintiff’s •demand be rejected, with costs of both courts.